Case 3:19-cr-30058-NJR Document 107 Filed 05/11/20 Page 1 of 3 Page ID #220



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                             Case No. 19-CR-30058-NJR-2

 JALON J. MOORE,

                      Defendant.


                                        ORDER

ROSENSTENGEL, Chief Judge:

      Defendant Jalon Moore has filed a Motion to Reconsider Bond Determination and

for Immediate Release (Doc. 101). Moore, who is currently detained at the Alton City Jail,

claims he is at a high risk for contracting COVID-19 because he is kept in crowded

conditions with no access to soap, hand sanitizer, or disinfectant spray. He also claims a

staff member at the jail recently was in contact with an individual who tested positive for

COVID-19. Moore asserts the Bail Reform Act, 18 U.S.C. § 3142(i), requires his pretrial

release because the circumstances that existed when he was ordered detained have now

changed.

      In response, the Government argues that Moore is relying on the speculative

prospect of a COVID-19 outbreak at the Alton City Jail, despite there being no

documented cases at the jail (Doc. 106). Furthermore, Moore, a 23-year-old, has not

alleged that he has any serious underlying medical condition or that he is a member of



                                       Page 1 of 3
Case 3:19-cr-30058-NJR Document 107 Filed 05/11/20 Page 2 of 3 Page ID #221



an “at risk” population. The Government further argues that the pandemic is not a

compelling reason to justify a reversal of the Court’s original finding, nor does it change

the Court’s original findings that, by clear and convincing evidence, no condition or

combination of conditions of release will reasonably assure the safety of any other person

and the community.

      While the Court acknowledges that the Bail Reform Act instructs courts to

consider the “physical and mental health” of the defendant as one of the factors in its

analysis, Moore has failed to meet his burden of showing his release is necessary under

the circumstances. While Moore speculates that he is at high risk of contracting COVID-

19, as of May 1, 2020, there were no reported cases of COVID-19 in the Alton City Jail.

Moore also does not fall into any high-risk category recognized by the CDC. Additionally,

the United States Marshals Service has implemented written guidelines and procedures

for minimizing the risk to those in their custody, and the Alton City Jail has implemented

procedures to prevent or minimize the infiltration of COVID-19 into the facility (Id. at

pp. 4-6). In sum, Moore is not asking to be released because of his actual “physical and

mental health” conditions but rather because of the possibility of becoming infected. This

does constitute a changed circumstance that requires his release.

      Finally, when considering the 18 U.S.C. § 3142(g) factors, the Court cannot find

that a combination of conditions exists that can reasonably assure Moore’s appearance

and the safety of the community. Moore’s claim that he is at high risk to contract COVID-

19 does not change the Court’s findings regarding the weight of evidence against him

and the fact that he committed numerous “takeover” style armed robberies while on

                                       Page 2 of 3
Case 3:19-cr-30058-NJR Document 107 Filed 05/11/20 Page 3 of 3 Page ID #222



probation for a firearm case. Moore also presents a flight risk, given that the bank robbery

he committed resulted in over $120,000 being taken, very little of which has been

recovered.

       Based on these facts, the Court finds there is no change in circumstances requiring

Moore’s pretrial release. Accordingly, the Motion to Reconsider Bond Determination and

for Immediate Release filed by Defendant Jalon Moore (Doc. 101) is DENIED.



       IT IS SO ORDERED.

       DATED: May 11, 2020


                                                 _____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 3 of 3
